Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. 
In re pages 9-10, applicant argues, with respect to claim 1, that it is not a legally supportable reason why one skilled in the art would make the combination of Marion with Hecht because Hecht is concerned with a real-time transmission of images, whereas Marion is not, which makes the basic operating principles distinct and not obviously combinable.
In response, the examiner respectfully disagrees. First, Hecht discloses in paragraph #0002 that “The field of the invention relates to systems and methods for online product presentation, and more particularly to systems and methods for live online presentation and commerce of small goods, possibly of value or having intricate detail.” Marion et al. also discloses in paragraph #0022 that “…The invention includes generating a live interactive communication session between the customer and a jewelry consultant.” and in the abstract “…The microscope device also comprises a camera that is integrated into the microscope device, in which the camera is capable of capturing digital imagery of the jewelry item. …”. From the passage, it is clear that Hecht and Marion et al. are in the same field of endeavor of interactive live presentation of small goods to customer. One of ordinary skill in the art before the effective filing date of the claimed invention to combine Hecht and Marion et al. because the references are in the same field of endeavor. It is recognized that Marion et al. discloses that “stitches together multiple images of a jewelry item from different angles to crease a composite image described as a stop motion video. However, the stop motion video of Marion et al. is live video because, from the abstract of Marion et al., the video signal is generated by the camera.
In re page 11, applicant also argues, with respect to claim 1, that the basic principle of operation of Hecht would be changed, which is precluded by MPEP § 2143.01 VI, wherein it is stated that "if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the reference are not sufficient to render the claims prima facie obvious." Essentially, if Hecht and Marion et al. are combined in any logical manner, the live images of Hecht would no longer be transmitted. Instead, a prospective customer would be, at best, watching a "stop motion video" with a salesperson, as opposed to witnessing the salesperson interacting in real time with the product itself.
In response, the examiner respectfully disagrees. Marion et al.’s system has many advantages including the motivation in combining Hecht and Marion et al. stated in the last Office Action. The principle of operation of the prior art invention would not be modified but it would be a better system with many advantages taught by Marion et al.. When the references are combined as proposed by the examiner, the live “stop motion video” will be presented to user but it would enhance the system of Hecht.
In re pages 11-12, applicant argues, with respect to claim 23, that Fuisz teaches is not a pointing device as claimed but rather a tool to access a database, which is not the same concept as pointing to a part of a product as claimed and one skilled in the art would not be motivated to incorporate a data source into Hecht to purportedly arrive at the claimed subject matter.
In response, the examiner respectfully disagrees. As recognized by applicant, Fuisz teaches that as shown in FIG. 5, when a user selects an item though the use of a selection device (pointing device) 25, the system searches the grid coordinates being selected as a function of program time, and displays appropriate marketing information 26…When combining Hecht and Fuisz as proposed by the examiner, the selection device of Fuisz would point to a part of a product of Hecht as claimed. It is noted that one cannot show non-obviousness by attaching references individually where as here the rejections are based on the combination of references. In re Keller, 208 USPQ 871 (CCPA 1981).
In re pages 11-13, applicant states that the remaining claims are allowable for the same reasons as discussed above with respect to claims 1 and 23.
In response, as discussed above, Hecht and Marion et al. or Fuisz, disclose all the claimed limitations of claims 1 and 23.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 9-15, 17-20, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hecht et al. (US 2011/0239255 A1) in view of Marion et al. (US 2013/0208085 A1).
In considering claim 1, Hecht et al. discloses all the claimed subject matter, note 1) the claimed obtaining a lightbox having a volume in which at least a part of the product to be presented is placed is met by the light box 1110 (Fig. 2, page 2, paragraph #0022), 2) the claimed placing the at least part of the product in the volume of the lightbox with the lightbox at a first location is met by the finish good (e.g., jewelry) 1150 (Figs. 2-3, page 2, paragraph #0021 to page 3, paragraph #0025), 3) the claimed illuminating the at least part of the product in the volume of the lightbox is met by the light sources/lamps 1120 (Figs. 2-3, page 2, paragraph #0021 to page 3, paragraph 00000000000000000 #0025), 4) the claimed continuously transmitting live images of the at least part of the product illuminated in the volume of the lightbox through a wired or wireless network that are viewed by at least a first user at a second location, remote from the first location is met by transmitting images from the camera 1140 communicatively coupled to the computer 1145 through a wide area network 1400 (Figs. 1-2, page 2, paragraph #0019 to paragraph #0025), 5) the claimed wherein the step of continuously transmitting live images comprises streaming live images of the at least part of the product illuminated in the volume of the lightbox is met by transmitting images from the camera 1140 communicatively coupled to the computer 1145 through a wide area network 1400 (Figs. 1-2, page 2, paragraph #0019 to paragraph #0025), 6) the claimed wherein the step of continuously transmitting live images comprises transmitting changed versions of the live images of the at least part of the product illuminated in the volume of the lightbox is met by the system 1000 which allows the buyer to visually inspect the product at any angle they request in real time with quality representation, and ask questions with immediate feedback (e.g., rotate item 1150, invert it, measure it, zoom into it, and perhaps even wear it) (Figs. 2-3, page 3, paragraph #0025 to paragraph #0026), 7) the claimed the method further comprising the step of changing a perspective from which the at least part of the product illuminated in the volume of the lightbox is viewed to thereby provide a changed version of the transmitted live images of the at least part of the product illuminated in the volume of the lightbox is met by the system 1000 which allows the buyer to visually inspect the product at any angle they request in real time with quality representation, and ask questions with immediate feedback (e.g., rotate item 1150, invert it, measure it, zoom into it, and perhaps even wear it) (Figs. 2-3, page 3, paragraph #0025 to paragraph #0026), 8) the claimed wherein the step of continuously transmitting images comprises continuously operating a video image generator to continuously generate video signals is met by the webcam which preferably provides video streaming and recording in addition to photo capture (Figs. 1-2, page 2, paragraph #0019 to paragraph #0025), and 9) the claimed wherein the step of changing a perspective comprises automatically changing a relationship between the video image generator and the at least part of the product illuminated in the volume of the lightbox is met by the system 1000 which allows the buyer to visually inspect the product at any angle they request in real time with quality representation, and ask questions with immediate feedback (e.g., rotate item 1150, invert it, measure it, zoom into it, and perhaps even wear it) (Figs. 2-3, page 3, paragraph #0025 to paragraph #0026).  
However, Hecht et al. explicitly does not disclose the claimed wherein the step of changing a perspective comprises automatically controllably by relative moving one of the at least part of the product and the video image generator relative to the other of the at least part of the product and the video image generator in any of a plurality of different paths as selected by an operator without requiring that an operator manually reposition either the video image generator or the at least part of the product illuminated in the volume of the lightbox.
	Marion et al. teaches that in one embodiment, camera 508 captures multiple images of the jewelry item from different angles, these images may be stitched together to form a composite image, in one example, the composite image is a stop motion video that shows a complete 360 rotational view of the jewelry item, because the images are captured in connection with high-powered microscope device 504, the video captures a detailed view of the jewelry item, as it were viewed under the microscope (Figs. 5a-5b, page 6, paragraph #0089 to paragraph #0100).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the video generated as taught by Marion et al. into Hecht et al.’s system in order to provide a jewelry item that allows a user to conveniently and automatically rotate a design element for a desired video.
In considering claim 4, the claimed further comprising the step of changing how the at least part of the product is illuminated in the volume of the lightbox to thereby provide a changed version of the transmitted live images of the at least part of the product illuminated in the volume of the lightbox is met by the system 1000 which allows the buyer to visually inspect the product at any angle they request in real time with quality representation, and ask questions with immediate feedback (e.g., rotate item 1150, invert it, measure it, Zoom into it, and perhaps even wear it) (Figs. 2-3, page 3, paragraph #0025 to paragraph #0026 of Hecht et al.).
In considering claim 9, the claimed further comprising the step of continuously transmitting audio signals from a presenter through a wired or wireless connection simultaneously with the continuously transmitting of the live images of the at least part of the product illuminated in the volume of the lightbox to the at least first user at the second location is met by the online presentation system 1100, to interact, e.g., via display or desktop sharing and/or two-way video and audio transmissions, simultaneously through the wide area network 1400, such as the Internet (Fig. 1, page 2, paragraph #0018 of Hecht et al.).  
In considering claim 10, the claimed further comprising the step of continuously transmitting video images of a presenter through a wired or wireless connection simultaneously with the continuously transmitting of the audio signals and the live images of the at least part of the product illuminated in the volume of the lightbox to the at least first user at the second location is met by transmitting images from the camera 1140 communicatively coupled to the computer 1145 through a wide area network 1400 (Figs. 1-2, page 2, paragraph #0019 to paragraph #0025 of Hecht et al.).  
In considering claim 11, the claimed wherein the continuously transmitting of the live images of the at least part of the product illuminated in the volume of the lightbox takes place over the internet is met by the online presentation system 1100, to interact, e.g., via display or desktop sharing and/or two-way video and audio transmissions, simultaneously through the wide area network 1400, such as the Internet (Fig. 1, page 2, paragraph #0018 of Hecht et al.).
In considering claim 12, the claimed further comprising the step of conducting a real-time dialog between the presenter and the at least one user as the live images of the at least part of the product illuminated in the volume of the lightbox are streamed is met by the remote viewer 1300 which engages the live interactive online conferencing section with a video conference session established, a user interface is show (Fig. 4, page 3, paragraph #0024 to paragraph #0025 of Hecht et al.).  
In considering claim 13, the claimed wherein the presenter is present at the first location and the step of continuously transmitting live video images of the presenter comprises transmitting live images of the presenter interacting with the at least part of the product illuminated in the volume of the lightbox at the first location is met by the remote viewer 1300 which engages the live interactive online conferencing section with a video conference session established, a user interface is show (Figs. 3-4, page 2, paragraph #0023 to page 3, paragraph #0025 of Hecht et al.).  
In considering claim 14, the claimed further comprising the step of conducting a real-time dialog between the presenter and the first user, and at least a second user at a third location is met by the chat session 1330 (Figs. 3-4, page 2, paragraph #0023 to page 3, paragraph #0025 of Hecht et al.).  
In considering claim 15, Hecht et al. discloses all the claimed subject matter, note 1) the claimed a lightbox at a first location and having a volume within which a product to be presented is placed and illuminated is met by the light box 1110 (Fig. 2, page 2, paragraph #0022), 2) the claimed at least one video image generator, the at least one video image generator configured to continuously transmit live video image signals of an illuminated product in the volume of the lightbox is met by the camera 1140 communicatively coupled to the computer 1145 through a wide area network 1400 (Figs. 1-2, page 2, paragraph #0018 to paragraph #0025), 3) the claimed a video display at a second location is met by the remote viewers 1300 (Figs. 1-2, page 2, paragraph #0018 to paragraph #0025), 4) the claimed a network through which a user can access the live video image signals of the illuminated product in the volume of the lightbox at the first location through a browser to allow processing of the live video image signals and viewing of continuously transmitted live video images of the illuminated product in the volume of the lightbox on the video display at the second location is met by transmitting images from the camera 1140 communicatively coupled to the computer 1145 through a wide area network 1400 (Figs. 1-2, page 2, paragraph #0019 to paragraph #0025), and 5) the claimed wherein the lightbox has a support to maintain a product to be illuminated in a display position in the volume of the lightbox and the support is configured to allow reorientation of a product in the display position in the volume of the lightbox relative to the at least one video image generator is met by the support stand 1130 (Fig. 2, page 2, paragraph #0022).  
However, Hecht et al. explicitly does not disclose the claimed wherein the communication system further comprises a drive for moving at least a part of the support relative to the at least one video image generator in any of a plurality of different paths as selected by an operator to thereby automatically reorient a product in the display position in the volume of the lightbox relative to the at least one video image generator without requiring an operator to manually move the product.
	Marion et al. teaches that in one embodiment, camera 508 captures multiple images of the jewelry item from different angles, these images may be stitched together to form a composite image, in one example, the composite image is a stop motion video that shows a complete 360 rotational view of the jewelry item, because the images are captured in connection with high-powered microscope device 504, the video captures a detailed view of the jewelry item, as it were viewed under the microscope (Figs. 5a-5b, page 6, paragraph #0089 to paragraph #0100).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the video generated as taught by Marion et al. into Hecht et al.’s system in order to provide a jewelry having an automatically rotatable, ornamental design element thereon.
Claim 17 is rejected for the same reason as discussed in claim 1 above.
Claim 18 is rejected for the same reason as discussed in claim 10 above.
Claim 19 is rejected for the same reason as discussed in claim 12 above.
In considering claim 20, the claimed wherein the communication system is further configured to allow the live video image signals generated at the first location to be viewed through a browser at a third location and to allow audio signals from the third location to be transmitted to the second location and audio signals from the first and second locations to be transmitted to the third location whereby at least a three-way real-time dialog can be conducted between the presenter and target audience members/users at each of the second and third locations is met by the user interface which can show the participants 1310 of the video conference, e.g., the presenter/seller, via a separate camera (not show), the list of the participants 1320, and a chat session 1330 that allows for the participants to text each other, the participants can also simultaneously hold an audio conference (not shown) (Figs. 3-4, page 2, paragraph #0023 to page 3, paragraph #0025 of Hecht et al.).  
In considering claim 22, the claimed wherein the communication system further comprises a controller for operating the drive in response to at least one of: a) a preprogrammed input; and b) commands input by a presenter is met by the system 1000 which allows the buyer to visually inspect the product at any angle they request in real time with quality representation, and ask questions with immediate feedback (e.g., rotate item 1150, invert it, measure it, zoom into it, and perhaps even wear it) (Figs. 2-3, page 3, paragraph #0025 to paragraph #0026 of Hecht et al.). 
In considering claim 25, the claimed wherein the lightbox has a frame/base and there is guide structure on the video image generator that cooperates with guide structure on the frame/base and the step of changing a perspective comprises causing the video image generator to be guidingly moved relative to the frame/base is met by the rotation device 512 (Figs. 5a-5b, page 6, paragraph #0089 to paragraph #0100 of Marion et al.).   
5.	Claims 23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hecht et al. (US 2011/0239255 A1) in view of Fuisz (US Patent No. 7,899,705 B2).
In considering claim 23, Hecht et al. discloses all the claimed subject matter, note 1) the claimed a lightbox at a first location and having a volume within which a product to be presented is placed and illuminated is met by the light box 1110 (Fig. 2, page 2, paragraph #0022), 2) the claimed at least one video image generator, the at least one video image generator configured to continuously transmit live video image signals of an illuminated product in the volume of the lightbox is met by the camera 1140 communicatively coupled to the computer 1145 through a wide area network 1400 (Figs. 1-2, page 2, paragraph #0018 to paragraph #0025), 3) the claimed a video display at a second location is met by the remote viewers 1300 (Figs. 1-2, page 2, paragraph #0018 to paragraph #0025), 4) the claimed a network through which a user can access the live video image signals of the illuminated product in the volume of the lightbox at the first location through a browser to allow processing of the live video image signals and viewing of continuously transmitted live video images of the illuminated product in the volume of the lightbox on the video display at the second location is met by transmitting images from the camera 1140 communicatively coupled to the computer 1145 through a wide area network 1400 (Figs. 1-2, page 2, paragraph #0019 to paragraph #0025), and 5) the claimed an adjustable marker that is configured to controllably visibly highlight different parts of an illuminated product in the volume of the lightbox as seen on live video images displayed at the second location to allow an operator to selectively focus an audience’s attention on specific parts of a product within the lightbox volume is met by the system 1000 which allows the buyer to visually inspect the product at any angle they request in real time with quality representation, and ask questions with immediate feedback (e.g., rotate item 1150, invert it, measure it, zoom into it, and perhaps even wear it) (Figs. 3-4, page 2, paragraph #0023 to page 3, paragraph #0025). 
However, Hecht et al. explicitly does not disclose the claimed wherein the adjustable marker is in the form of a pointing structure that can be selectively moved and is visible as a pointer image on live video images of the illuminated product displayed at the second location to thereby selectively focus a user's attention on specific parts of a product placed in the lightbox volume.
Fuisz teaches that as shown in FIG. 5, when a user selects an item though the use of a selection device (pointing device) 25, the system searches the grid coordinates being selected as a function of program time, and displays appropriate marketing information 26 (Fig. 5, col. 4, lines 1-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pointing device as taught by Fuisz into Hecht et al.’s system in order to simplify the process of selecting a desirable items on-line.
In considering claim 26, the claimed wherein the adjustable marker comprises a physical structure associated with the lightbox is met by the selection device (pointing device) 25 (Fig. 5, col. 4, lines 1-48 of Fuisz). 
In considering claim 27, the claimed wherein the adjustable marker is generated electronically through a controllable signal that generates an image on the video display at the second location is met by the selection device (pointing device) 25 (Fig. 5, col. 4, lines 1-48 of Fuisz). 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 30, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422